Judgment unanimously affirmed. Memorandum: We reserved decision and remitted this matter to County Court to make findings of fact and a determination whether defendant was present at an in-chambers Sandoval hearing (People v Miller, 221 AD2d 1001). The testimony at the reconstruction hearing supports the court’s finding that defendant was present at the hearing. (Resubmission of Appeal from Judgment of Oneida County Court, Murad, J. — Rape, 1st Degree.) Present — Denman, P. J., Green, Fallon, Balio and Boehm, JJ.